DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-20, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US Publication No. 2017/0186919) in view of Palm et al. (US Publication No. 2016/0064580).
Regarding claim 1, Yoo discloses a method of producing a semiconductor device (10, 15) comprising:
forming at least one semiconductor layer (device layer) over a growth substrate (substrate layer) to form a semiconductor body (Figure 4)
applying a first compressively stressed layer (253) over the semiconductor body to form a workpiece
wherein a material of the first compressively stressed layer comprises a material selected from tantalum, molybdenum, niobium, or combinations thereof (paragraph 37)
applying the workpiece to a carrier (support layer)
separating the workpiece into individual semiconductor devices (Figure 7)
Yoo does not disclose the first compressively stressed layer is arranged between the semiconductor body and the carrier.  However, Palm discloses a stressed layer (10) between the semiconductor body (20) and carrier (2).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the stressed layer to be between the semiconductor body and carrier, as taught by Palm, for applications of solar cell formation that improves cell efficiency (paragraphs 301-304).
Regarding claim 4, Palm discloses wherein the first compressively stressed layer has a thickness ranging from 100nm to 1.5um (paragraph 215).
Regarding claim 5, Yoo discloses applying the first compressively stressed layer over the workpiece and wherein the first compressively stressed layer is present in edge regions of the individual semiconductor devices prior to separating the workpiece (Figure 7).
Regarding claim 6, Yoo discloses applying the workpiece to the carrier, wherein the material of the first compressively stressed layer is an electrically conductive material, and wherein the material is configured to provide an electrical connection of components of the semiconductor device to the carrier (paragraph 38).
Regarding claim 7, Palm discloses the carrier is an insulating carrier (paragraph 104).
Regarding claim 8, Palm discloses wherein a second compressively stressed layer is arranged over the carrier, and wherein the workpiece and the carrier are joined together in such a manner that the first and second compressively stressed layers are arranged between the carrier and the workpiece (paragraph 223).
Regarding claim 9, Yoo discloses wherein the compressively stressed layer is applied by sputtering (paragraph 34).

Regarding claim 11, Yoo discloses a semiconductor device comprising:
a first compressively stressed layer (253) over a semiconductor body (device/substrate layers)
the material of the first compressively stressed layer being selected from tantalum, molybdenum, niobium, or combinations thereof, and an insulating carrier (paragraph 37)
Yoo does not disclose the first compressively stressed layer is arranged between the semiconductor body and the carrier.  However, Palm discloses a stressed layer (10) between the semiconductor body (20) and carrier (2).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the stressed layer to be between the semiconductor body and carrier, as taught by Palm, for applications of solar cell formation that improves cell efficiency (paragraphs 301-304).
Regarding claim 12, Palm discloses wherein the first compressively stressed layer is comprises a material selected from tantalum oxide, tantalum nitride, or combinations thereof (paragraph 121).
Regarding claim 14, Palm discloses the first compressively stressed layer has a thickness ranging from 100nm to 1.5um (paragraph 215).
Regarding claim 15, Yoo discloses wherein the first compressively stressed layer extends up to an edge region of the semiconductor device (Figure 7).
Regarding claim 16, Palm discloses further comprising a second compressively stressed layer arranged between the carrier (200) and the first compressively stressed layer (paragraph 223).
Regarding claim 17, Yoo discloses wherein the first compressively stressed layer is comprises an electrically conductive material, further comprising circuit components arranged within or adjacent to the semiconductor body, wherein the circuit components are electrically connected to the first compressively stressed layer (paragraph 38).

Regarding claim 19, Palm discloses a material of the first compressively stressed layer (130, 131) is comprises an electrically insulating material (paragraph 121).
Regarding claim 20, Palm discloses a carrier (2), wherein the first compressively stressed layer (10) is configured to insulate the semiconductor body (20) from the carrier .
Regarding claim 40, Yoo discloses second compressively stressed layers comprises a material selected from tantalum, molybdenum, niobium, compounds thereof, or combinations thereof (paragraph 37).
Regarding claim 41, Palm discloses a solder layer arranged between the first compressively stressed layer and the second compressively stressed layer (paragraph 125).
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US Publication No. 2017/0186919) in view of Palm et al. (US Publication No. 2016/0064580), and further in view of Matsui et al. (US Publication No. 2016/0268164).
Regarding claim 39, Yoo/Palm discloses the limitations as discussed in the rejection of claim 1 above.  Yoo/Palm does not disclose the separating comprises a plasma dicing process.  However, Matsui discloses the use of plasma dicing to separate the workpiece into individual devices (paragraph 3).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the separating method of Yoo/Palm to utilize plasma dicing, as taught by Matsui, since it can reduce manufacturing steps and thereby cost (paragraphs 52-53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shishido et al. (US Publication No. 2013/0059236) discloses a molybdenum compressive stress layer on a substrate patterned and diced (paragraphs 8-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/11/2022Examiner, Art Unit 2897